Citation Nr: 1433865	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  06-29 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, to include as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Scott A. Browne, Attorney


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2014, the Veteran submitted new evidence directly to the Board, along with a waiver of initial AOJ review of this evidence.  The Board will therefore consider this evidence below.  38 C.F.R. §  20.1304(c) (2013).

The Veteran was scheduled for a Board hearing in February 2008.  The Veteran failed to report for the hearing, without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2013).  

The issue of entitlement to service connection for painful residual scars, status post lipoma removals has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2012 Veteran Statement.  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The evidence establishes that squamous cell carcinoma and palmar plantar psoriasis are due to the Veteran's active service.

CONCLUSION OF LAW

The criteria for service connection for a skin disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.307, 3.309 (2013). 
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the present case, the grant of entitlement to service connection for a skin disorder as a result of herbicide exposure constitutes a complete grant of the benefit sought on appeal.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service may additionally be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that his current skin disorder is causally related to his active service, to specifically include his exposure to herbicides while serving in Southeast Asia.

In May 2014, the Board referred the claim to a physician specializing in dermatology for an advisory medical opinion on the issue of nexus.  In July 2014, upon review of the claims file, the specialist provided the following opinion, in part:

Chronic sun exposure is a major risk factor for the development of nonmelanoma skin cancers including squamous cell skin cancer and basal cell carcinoma.  Moreover, lentigenes ('lentigos') are commonly associated with chronic sun exposure.  The records for this patient indicate that he had a biopsy-proven basal cell carcinoma and adjacent lentigo senilis in October 1990, and records from March 2009 reveal the patient had lentigos, signs of photoaging, and a squamous cell carcinoma of the skin.  With the information available, I cannot exclude the possibility that sun exposure incurred during the course of service partially contributed to the development of the patient's basal cell carcinoma and squamous cell carcinoma later in life.  Moreover, an association between Agent Orange exposure and nonmelanoma skin cancer (i.e. basal cell and squamous cell carcinoma) has been reported. . .  Thus, I conclude that it is at least as likely as not that the squamous cell carcinoma is related to the Veteran's service.  

In July 2014, the Veteran submitted an October 2013 letter from his private dermatologist in which she notes that the Veteran's reported symptoms during military service in 1968 were similar to the palmar plantar psoriasis that she observed in September 2013.  The medical provider opined that the Veteran's "palmar plantar psoriasis, which results in chronic scaly plaques, fissures, and pain is at least as likely as not to be related to his military service."  

Both opinions were based on a review of the Veteran's symptoms and included a rational basis for the conclusion.  As such, they are highly probative to the Veteran's claim.  Despite all other evidence, based on these opinions, service connection for a skin disorder, to include squamous cell carcinoma and palmar plantar psoriasis, is warranted.  


ORDER

Entitlement to service connection for a skin disorder, to include squamous cell carcinoma and palmar plantar psoriasis, is granted. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


